Cite as 2015 Ark. App. 455

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CV-15-251

KRISTINA SINGLETON                                Opinion Delivered September 9, 2015
                               APPELLANT
                                                  APPEAL FROM THE SCOTT
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. JV-2013-21]

ARKANSAS DEPARTMENT OF                            HONORABLE TERRY SULLIVAN,
HUMAN SERVICES, H.M., M.M., AND                   JUDGE
D.A., MINORS
                      APPELLEES                   AFFIRMED



                               RITA W. GRUBER, Judge

       Appellant, Kristina Singleton, appeals from an order of the Scott County Circuit

Court terminating her parental rights to her children: D.A., born June 19, 2008; H.M., born

May 13, 2007; and M.M., born December 28, 2004. She contends on appeal that the

evidence was insufficient to support the circuit court’s decision that termination was in the

children’s best interest. We find no error and affirm the circuit court’s order.

       Appellant had a history with the Arkansas Department of Human Services (DHS),

having been a foster child due to sexual abuse by her father, Robert Ford. In addition, there

were two true findings for medical neglect of her son, D.A., who suffers from severe to

profound hearing loss. This current case began on April 23, 2013, when DHS received two

investigation reports on the family: sexual abuse of H.M. by her grandfather, Robert Ford,

and failure to protect by appellant. Appellant had left her children with her parents while she

was out of town, which is when the abuse occurred. Although appellant and her sister had
                                  Cite as 2015 Ark. App. 455

both been sexually abused by Mr. Ford, appellant thought it was “okay” to leave her children

in his home because he had “taken parenting classes in the past.” She and the children had

been living with her parents for several weeks before the abuse occurred. In its affidavit

supporting a change of custody, DHS also mentioned the previous two true findings for

medical neglect regarding D.A.

       In its probable-cause order filed June 3, 2013, the court expressed concern about

appellant’s stability, employment, and boyfriend. Early in the case, appellant lost her job and

was dependent on her boyfriend, James Dean, who was incarcerated for domestic battery

against appellant. According to DHS’s court report, appellant had a history of domestic

violence in relationships. In a review order entered six months later, the court ordered

appellant to secure employment and work on her sign language to communicate with D.A.

The court again ordered appellant to make progress on learning sign language in a review

order dated May 13, 2014. The court also ordered her to participate in therapy with D.A.,

obtain and maintain employment, and obtain a driver’s license. Finally, on September 5,

2014, the court entered a permanency-planning order, finding that appellant had failed to

comply with the case plan by not having a driver’s license, and thus having no licensed and

insured transportation; acquiring minimal sign-language skills, thereby seriously impairing

her ability to communicate with D.A.; not attending counseling on a regular basis; and

infrequently visiting the children. The court changed the goal to termination of parental

rights and adoption.

       During the case, H.M. spent two months in a children’s shelter and then was placed


                                               2
                                  Cite as 2015 Ark. App. 455

with a family where she did well. D.A. was initially placed with a different family but later

moved to the Arkansas School for the Deaf during the school-year weekdays, where he

“exploded” in language according to his therapist at the school. He spent his weekends and

summer with the same foster family that was caring for H.M. D.A. did very well in these

environments. M.M.’s placements were not as stable, however, due to behavior problems,

and he was moved several times during the case. M.M. was finally placed with a family in

August 2014, which has been successful.

       At the termination hearing, appellant testified that she and her abusive boyfriend,

James Dean, were still “friends” and that he had come by on the morning of the termination

hearing to see her. She admitted that she did not have a driver’s license, that she did not

have a job, and that she was not certain how she would pay her rent for the next month. She

insisted she would find a job before the rent was due. She also testified that she had a basic

knowledge of sign language and that, when she did not understand D.A., she would ask his

foster mother to explain.

       A DHS program assistant who attended appellant’s visitations with the children

testified that appellant had not improved in her ability to communicate with D.A. since the

beginning of the case but that D.A.’s siblings had improved and communicated well in sign

language with him. Appellant’s counselor testified that she had provided counseling to

appellant three times in late 2013 but that appellant did not attend any more sessions after

that time. She testified that she was unable to reach appellant at the phone numbers provided

to determine why appellant failed to continue therapy. Appellant’s DHS caseworker, Arial


                                              3
                                   Cite as 2015 Ark. App. 455

Vaught, testified that the children were adoptable and that she knew people who were

interested in adopting them. The attorney ad litem opined that it would be in the best

interest of the children for appellant’s rights to be terminated.

       At the hearing, the circuit court expressed its concern that appellant had made very

little progress learning sign language to communicate with D.A.; that she had no job or

transportation; and that she continued to have issues with her choice of men. In a

termination order entered January 9, 2015, the court found by clear and convincing evidence

that it was in the best interest of the children for appellant’s rights to be terminated. The

court specifically stated that it considered the likelihood that the children would be adopted

and potential harm and that it found the testimony of Ms. Vaught credible. The court found

that appellant had made little or no progress learning sign language to effectively

communicate with D.A., that she was unemployed and unable to provide the court with any

reasonable prospects of employment, that she did not have reliable transportation or a driver’s

license, and that she had been inconsistent in attending therapy.

       We review termination-of-parental-rights cases de novo. Dinkins v. Ark. Dep’t of

Human Servs., 344 Ark. 207, 213, 40 S.W.3d 286, 291 (2001). At least one statutory ground

must exist, in addition to a finding that it is in the child’s best interest to terminate parental

rights; these must be proved by clear and convincing evidence. Ark. Code Ann. § 9-27-341

(Supp. 2013). In making a “best interest” determination, the trial court is required to

consider two factors: (1) the likelihood that the child will be adopted and (2) the potential

of harm to the child if custody is returned to a parent. Smith v. Ark. Dep’t of Human Servs.,


                                                4
                                   Cite as 2015 Ark. App. 455

2013 Ark. App. 430, at 4, 431 S.W.3d 364, 367. Adoptability is not an essential element but

is rather a factor that the trial court must consider. Id. Likewise, the potential harm to the

child is a factor to be considered, but a specific potential harm does not have to be identified

or proved by clear and convincing evidence. Sarut v. Ark. Dep’t of Human Servs., 2015 Ark.

App. 76, at 7, 455 S.W.3d 341, 346. The potential-harm analysis is to be conducted in

broad terms. Id. It is the “best interest” finding that must be supported by clear and

convincing evidence. Id. The appellate inquiry is whether the trial court’s finding that the

disputed fact was proved by clear and convincing evidence is clearly erroneous. J.T. v. Ark.

Dep’t of Human Servs., 329 Ark. 243, 248, 947 S.W.2d 761, 763 (1997). Credibility

determinations are left to the fact-finder. Henson v. Ark. Dep’t of Human Servs., 2014 Ark.

App. 225, at 6, 434 S.W.3d 371, 375.

       The intent behind the termination-of-parental-rights statute is to provide

permanency in a child’s life when it is not possible to return the child to the family home

because it is contrary to the child’s health, safety, or welfare, and a return to the family home

cannot be accomplished in a reasonable period of time as viewed from the child’s

perspective. Ark. Code Ann. § 9-27-341(a)(3) (Supp. 2013). Even full compliance with the

case plan is not determinative; the issue is whether the parent has become a stable, safe

parent able to care for his or her child. Ford v. Ark. Dep’t of Human Servs., 2014 Ark. App.
226, at 3, 434 S.W.3d 378, 381. Finally, a parent’s past behavior is often a good indicator

of future behavior. Stephens v. Ark. Dep’t of Human Servs., 2013 Ark. App. 249, at 8, 427
S.W.3d 160, 164.


                                                5
                                  Cite as 2015 Ark. App. 455

       Appellant argues that most of the evidence at the hearing focused on D.A. and that,

at a minimum, custody of M.M. and H.H. should be returned to her. She also blamed DHS

for failing to offer her sign-language classes and argued that learning any new language is

difficult and would take an extensive investment of time. Finally, she argues that there was

insufficient evidence of specific individuals interested in adopting the children.

       Although much of the testimony at the termination hearing concerned D.A.’s

progress and appellant’s apparent inability to communicate with him or improve her sign-

language skills, the court also expressed grave concern about appellant’s instability, unsafe

male relationships, lack of transportation, and lack of employment, all of which address the

potential-harm consideration. Moreover, the court specifically found at the hearing that the

children were adoptable. There is no requirement that DHS provide the names of specific

adoptive parents for the children or even provide evidence that it has identified such persons

at the termination hearing. The statute does not require any magic words but merely

provides that the court consider the likelihood that the children will be adopted in making

its best-interest determination. Smith v. Ark. Dep’t of Human Servs., 2013 Ark. App. 753, at

7, 431 S.W.3d 364, 369; Ark. Code Ann. § 9-27-341(b)(3)(A) (Supp. 2013). Adoptability

is not an essential element of proof. In this case, there was testimony that the children were

adoptable, and there is no question that the court considered adoptability. The court

specifically found by clear and convincing evidence at the conclusion of the hearing that the

children were adoptable. We cannot say that the circuit court’s finding that it was in the

children’s best interest to terminate appellant’s parental rights was clearly erroneous.
                                              6
                            Cite as 2015 Ark. App. 455

Affirmed.

ABRAMSON and HOOFMAN, JJ., agree.

Travis Ragland, for appellant.

Tabitha Baertels. McNulty, Office of Policy & Legal Services, for appellee.

Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.




                                          7